DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US PGPub 2012/0172483 A1).
With regard to claim 1 and 19, Nakamura teaches a cation curable resin composition comprising a component A: a cation-polymerizable compound comprising a hydrogenated epoxy resin (paragraph 92; paragraph 94, line 1-3) and an alicyclic epoxy resin (paragraph 90; paragraph 94, line 1-3), a component B: a photocationic polymerization initiator (paragraph 12; paragraph 107, line 16-20; 
Although Nakamura is silent as to specific ratio of a hydrogenated epoxy to an alicyclic epoxy for the embodiment of “and” in “an alicyclic epoxy compound and/or a hydrogenated epoxy compound” (paragraph 95, line 4-5), Nakamura discloses an alternative embodiment using a ratio of different epoxies in a ratio of 1:1 (table 1, resin composition 9, 15 to 15 CELL-2021P to EHPE-3150; paragraph 238; also arguably comparative example 2 showing a ratio of 1:1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of the alicyclic epoxy compound and the hydrogenated epoxy compound, as would have been obtained through routine experimentation, and where Nakamura teaches that having epoxy mixtures with a ratio of 1:1 was known.

With regard to claim 2, Nakamura teaches a thermal cationic polymerization initiator containing a salt including a quaternary ammonium cations (paragraph 111, equation 4, for the embodiment where Z is an N (nitrogen) atom as disclosed in line 6; line 10, the cation represents an onium salt).

With regard to claims 3 and 4, Nakamura teaches the thermal cationic initiator is a salt made of quaternary ammonium cations (as described above in the rejection of claim 2) and borate anions, or antimony anions, or phosphate ions (paragraph 111, equation 4, where A is B (boron), P (phosphorus), or Sb (antimony, in light of paragraph 112, “Sc” is presumed to be a typo of “Sb”); paragraph 112, specifically BF4-, PF6-, SbF6-, SbCl6-).

With regard to claim 5, Nakamura teaches a hydrogenated bisphenol A epoxy resin (paragraph 92, line 10-11).

With regard to claims 6, 13, and 14, Nakamura teaches the total amount of cationic initiator as 0.01 to 10 parts by weight to 100 parts by weight of the resin (paragraph 121), and most preferably at least 0.2 parts by weight (paragraph 121, line 10-11).  Although Nakamura does not explicitly disclose the individual amounts for the thermal and photo cationic initiators, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amounts of the initiators, where Nakamura specifically desires the presence of both in sufficient quantities to carry out the curing of the resin in two distinct stages (paragraph 12), as would have been determined through routine experimentation, and where at the very least having equal amounts of initiator for each of the thermal and photo curing stages would have been obvious.  

With regard to claim 7, Nakamura teaches the photocationic polymerization initiator contains at least one of aromatic iodonium salts and aromatic sulfonium salts (paragraph 117, line 2-12, 18-20).

With regard to claim 8, Nakamura teaches the inclusion of pigments and dyes (paragraph 150, line 1-7).

With regard to claim 10, Nakamura teaches a cured product formed by curing the cation-curable resin (abstract).



With regard to claim 12, Nakamura teaches a hydrogenated bisphenol A epoxy resin (paragraph 92, line 10-11), a photocationic polymerization initiator contains at least one of aromatic iodonium salts and aromatic sulfonium salts (paragraph 117, line 2-12, 18-20) and a thermal cationic polymerization initiator containing a salt including a quaternary ammonium cations (paragraph 111, equation 4, for the embodiment where Z is an N (nitrogen) atom as disclosed in line 6; line 10, the cation represents an onium salt).

With regard to claim 18, Nakamura is silent as to the viscosity of component A.  However, since Nakamura discloses the same uncured epoxy mixture as claimed by applicant motivated to be present in the same ratios as claimed by applicant as outline in the rejection of claims 1 and 19 above, it would have been expected that the uncured room temperature viscosity of the mixed epoxies of Nakamura would have also fallen within the same range as claimed by applicant.

Response to Arguments
The Affidavit filed 4/6/2021 by the inventor Hiroto Matsuoko has been considered by the examiner.  
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
comprising” is not limited to only the composition(s) discussed in applicant’s affidavit.  While the examiner acknowledges applicant’s finding of improved storage stability at the ratio of 1:1 in the context of the composition(s) as described, applicant’s affidavit and corresponding argument of unexpected results is not commensurate in scope with applicant’s claimed invention.  
With regard to applicant’s argument that Nakamura fails to obviate a ratio of 5:1 to 1:5 (or 3:1 to 1:3), the examiner respectfully disagrees.  As outlined in the rejection above, it is the examiner’s position that Nakamura provides guidance that when using an epoxy mixture known suitable ratios included 1:1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746